Citation Nr: 0722317	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
in Philadelphia, Pennsylvania

THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
$60,906 in VA benefits was timely.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from VA notices of overpayments dated in March 2000, 
October 2000, and January 2003.  The veteran had been 
scheduled to appear for a hearing before the Board in 
Washington, D.C., but he did not report for the scheduled 
hearing.


FINDINGS OF FACT

1. The veteran had been awarded VA non-service-connected 
pension benefits since June 1987.

2.  Upon learning of previously unreported income, VA 
notified the veteran of overpayments resulting from two 
pension reductions and ultimately termination of the VA 
pension benefits in March 2001, in October 2001, and in 
January 2003.

3.  The veteran's initial request for a waiver was no earlier 
than June 28, 2004.


CONCLUSION OF LAW

The request for a waiver of the recovery of the overpayment 
of $60,906 is not timely.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

However, these notice and assistance provisions apply to 
cases involving claims under Chapter 31 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Here, the relevant laws are from Chapter 17 of Title 
38.

Nevertheless, VA has provided the veteran with notices of the 
overpayments in question as well as a July 2004 decision by 
the Committee on Waivers and Compromises and a statement of 
the case in May 2006.  

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness by VA to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the Committee shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Where VA mails a notice, there is a presumption of the 
regularity of the administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

VA must specify the preliminary determination as to the 
amount of debt in the notification of indebtedness.  Such 
notification is the event that triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

In this case, the veteran had been awarded a VA non-service-
connected pension, effective June 1, 1987.  In March 2000, 
the RO notified the veteran of a reduction in his pension 
benefits because of previously unreported income.  This 
resulted in an initial overpayment in VA benefits in the 
amount of $10,234.  In October 2000, the RO again reduced the 
veteran's pension benefits because of additional unreported 
income.  This again resulted in an overpayment of VA benefits 
to the veteran, this time in the amount of $1,631.  In 
January 2003, the RO terminated the veteran's pension, 
effective June 1987 (that is, the original date of the award) 
upon the discovery that the veteran had withheld information 
about his spouse's Social Security Administration (SSA) 
benefits.  This resulted in additional overpayment of VA 
benefits in the amount of $49,041.  These three overpayments 
totaled $60,906.  The Board notes that VA has already 
collected $8,432 from the veteran, which had reduced the 
amount of the overpayment to $52,474 at the time of this 
appeal.  For purposes of this appeal, the Board has 
considered the full amount of the overpayment ($60,906).

In a June 28, 2004 letter, the veteran requested a waiver of 
the recovery of the overpayment, on the ground of financial 
hardship.  It appears that the original letter that the 
veteran had sent was lost, but the veteran was able to supply 
a copy of the same letter in October 2005.  Therefore, at the 
earliest, the veteran sought a waiver of the recovery of the 
VA overpayments in late June 2004.
 
On review of the record, the Board concludes that the veteran 
did not request waiver of the recovery of the overpayment of 
his non-service-connected VA pension benefits in a timely 
fashion.  The earliest request for such a waiver was the 
veteran's June 28, 2004, letter.  This was well beyond the 
180-day appeal time limit for any of the three notices of 
overpayments sent to the veteran (in March 2001, in October 
2001, and in January 2003).  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  Therefore, the appellant's request for a 
waiver of recovery of the overpayment of $60,906 is not 
timely.

The Board notes that the veteran contends in his June 2006 
substantive appeal that he did not understand the 
correspondence from VA because he cannot speak or write 
English.  However, the record is replete with many VA forms 
and even correspondence from the veteran, and there was never 
any indication that he was hindered in applying for an VA 
benefits.  He also wrote in the substantive appeal that there 
was no one in his local post office to help him with this 
issue until recently.  However, his June 2004 letter is in 
English and is in the same handwriting.  Thus, it appears 
that either the veteran himself or someone has been assisting 
the veteran regarding the request for a waiver for several 
years, not just "recently."

In sum, the Board concludes that the veteran has not 
requested waiver of recovery of the overpayment of $60,906 in 
a timely fashion.


ORDER

The request for a waiver of recovery of an overpayment of 
$60,906 in VA non-service-connected pension benefits is not 
timely, and the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


